Exhibit 10.5

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT (as amended, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”), dated as of January 12, 2007, among Synova
Healthcare Group, Inc., a Nevada corporation (the “Company”), Synova Healthcare,
Inc., a Delaware corporation (“Synova Healthcare”), Synova Pre-Natal Healthcare,
Inc., a Delaware corporation (“Synova Pre-Natal”), each Subsidiary of the
Company which becomes a party hereto in accordance with Article 14, (each such
Subsidiary together with Synova Healthcare and Synova Pre-Natal, collectively,
the “Guarantors”, and each individually, a “Guarantor”), and the purchasers
signatory hereto (each purchaser including their respective successors,
endorsees, transferees and assigns, a “Purchaser”, and collectively, the
“Purchasers”).

Reference is made to the Purchase Agreement, dated as of January 12, 2007, among
the Company, the Guarantors and the Purchasers (as amended, supplemented or
otherwise modified from time to time, the “Purchase Agreement”). Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Purchase Agreement.

The Purchasers have agreed to purchase certain securities of the Company
pursuant to, and upon the terms and subject to the conditions specified in, the
Purchase Agreement. Each Guarantor acknowledges that (i) it will derive
substantial benefit from the transactions as contemplated by the Transaction
Documents and (ii) the execution and delivery by the Guarantors and the Company
of this Guarantee Agreement is a condition precedent to the effectiveness of the
Purchase Agreement.

Accordingly, the parties hereto agree as follows:

ARTICLE 1.

GUARANTEE; FRAUDULENT TRANSFER, ETC.; CONTRIBUTION

Section 1.1 Guarantee

Each Guarantor unconditionally guarantees, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the Obligations.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation. Each Guarantor agrees to make any payment under this Guarantee
Agreement pro rata among the Purchasers based on the relative unpaid principal
balances of their respective Notes.

Section 1.2 Guarantee of Payment

Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due and not of collection, and waives any right to
require that any resort be had by the Purchasers to any of the security held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Purchasers in favor of the Company or any other person.



--------------------------------------------------------------------------------

Section 1.3 Fraudulent Transfer

Anything in this Guarantee Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer, obligation
or conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (A) in respect of intercompany debt owed or owing to the Company or
Affiliates of the Company to the extent that such debt would be discharged in an
amount equal to the amount paid by such Guarantor hereunder and (B) under any
guarantee of senior unsecured debt or indebtedness subordinated in right of
payment to the Obligations, which guarantee contains a limitation as to maximum
amount similar to that set forth in this Section, pursuant to which the
liability of such Guarantor hereunder is included in the liabilities taken into
account in determining such maximum amount) and after giving effect as assets to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation, contribution, reimbursement,
indemnity or similar rights of such Guarantor pursuant to (I) applicable law or
(II) any agreement providing for an equitable allocation among such Guarantor
and other Affiliates of the Company of obligations arising under guarantees by
such parties (including the agreements described in Section 1.4).

Section 1.4 Contributions

In addition to all rights of indemnity and subrogation the Guarantors may have
under applicable law (but subject to this paragraph), the Company agrees that
(i) in the event a payment shall be made by any Guarantor hereunder, the Company
shall indemnify such Guarantor for the full amount of such payment, and such
Guarantor shall be subrogated to the rights of the Person to whom such payments
shall have been made to the extent of such payment, and (ii) in the event that
any assets of any Guarantor shall be sold pursuant to any Transaction Document
to satisfy any claim of the Purchasers, the Company shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold. Each Guarantor (a “Contributing Guarantor”) agrees
(subject to this paragraph) that, in the event a payment shall be made by any
other Guarantor hereunder or assets of any other Guarantor shall be sold
pursuant to any Transaction Document to satisfy a claim of the Purchasers and
such other Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Company as provided in this paragraph, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as applicable, in each case multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Article 14, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Guarantor making any payment to a Claiming
Guarantor pursuant to this paragraph shall be subrogated to the rights of such
Claiming Guarantor under this paragraph to the extent of such payment.
Notwithstanding any provision of this paragraph to the contrary, all rights of
the Guarantors under this paragraph and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the final and indefeasible payment in full in cash of the
Obligations. No failure on the part of the Company or any Guarantor to make the
payments required by this paragraph (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations under this
paragraph, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor under this paragraph.

 

2



--------------------------------------------------------------------------------

ARTICLE 2.

OBLIGATIONS NOT WAIVED

To the fullest extent permitted by applicable law, each Guarantor waives
presentment to, demand of payment from, and protest to the Company or any
Guarantor of any of the Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment. To the fullest extent permitted
by applicable law, the obligations of each Guarantor hereunder shall not be
affected by (i) the failure of the Purchasers to assert any claim or demand or
to enforce or exercise any right or remedy against the Company or any other
Guarantor under the provisions of the Transaction Documents, or otherwise,
(ii) any rescission, waiver, amendment or modification of, or any release from,
any of the terms or provisions of this Guarantee Agreement, any other
Transaction Document, any guarantee or any other agreement, including with
respect to any other Guarantor under this Guarantee Agreement or (iii) the
failure to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Purchasers.

ARTICLE 3.

SECURITY; NEGATIVE PLEDGE ON ASSETS

Each of the Company and the Guarantors (as defined in the Guaranty), will not
create, incur, assume or permit to exist, and no person shall obtain, any Lien
on any of the assets of the Company or the Guarantors or the proceeds thereof
nor will any of the Company or the Guarantors agree with any other person not to
grant a Lien on any of its assets. Notwithstanding anything contained in this
Agreement to the contrary, the Company shall be permitted to grant a Lien on all
or part of its assets in order to secure its obligations under Permitted
Indebtedness.

ARTICLE 4.

NO DISCHARGE OR DIMINISHMENT OF GUARANTEE

The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
final and indefeasible payment in full in cash of the Obligations), including
any claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Purchasers to assert any claim or demand or to enforce any remedy under any
Transaction Document or any other agreement, by any waiver or modification of
any provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or that would otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the final and indefeasible payment in full
in cash of all the Obligations).

 

3



--------------------------------------------------------------------------------

ARTICLE 5.

DEFENSES WAIVED

To the fullest extent permitted by applicable law, each of the Guarantors waives
any defense based on or arising out of any defense of the Company or any other
Guarantor or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Company or
any other Guarantor, other than the final and indefeasible payment in full in
cash of the Obligations. The Purchasers may, at their election, (i) foreclose on
any security held by one or more of them by one or more judicial or nonjudicial
sales, (ii) accept an assignment of any such security in lieu of foreclosure,
(iii) compromise or adjust any part of the Obligations, and (iv) make any other
accommodation with the Company or any Guarantor or exercise any other right or
remedy available to them against the Company or any Guarantor; provided,
however, that any election by the Purchasers under clauses (i), (ii),
(iii) and/or (iv) of this sentence shall not affect or impair in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully, finally and indefeasibly paid in cash. Pursuant to applicable law,
each Guarantor waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against the Company or any other Guarantor, as applicable, or any
security.

ARTICLE 6.

AGREEMENT TO PAY; SUBORDINATION

In furtherance of the foregoing and not in limitation of any other right that
any Purchaser has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Company or any other Guarantor to pay any Obligation
when and as the same shall become due (after giving effect to any applicable
grace period), whether at maturity, by acceleration, after notice of prepayment
or otherwise, each Guarantor hereby promises to and will forthwith pay, or cause
to be paid, to any Purchaser as designated thereby in cash the amount of such
unpaid Obligations. Upon payment by any Guarantor of any sums to any Purchaser
as provided above, all rights of such Guarantor against the Company or the
applicable Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior final and indefeasible
payment in full in cash of the Obligations. In addition, any debt of the Company
or any other Guarantor now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the prior final and indefeasible payment in
full in cash of the Obligations. If any amount shall erroneously be paid to any
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such debt of the Company or such other
Guarantor, such amount shall be held in trust for the benefit of the Purchasers
and shall forthwith be paid to the Purchasers to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of the Transaction Documents.

 

4



--------------------------------------------------------------------------------

ARTICLE 7.

INFORMATION

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Company’s and each Guarantor’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that the Purchasers will not have any duty to advise any
of the Guarantors of information known to it or any of them regarding such
circumstances or risks.

ARTICLE 8.

REPRESENTATIONS AND WARRANTIES

Each of the Guarantors represents and warrants as to itself that all
representations and warranties relating to it contained in the Purchase
Agreement are true and correct as of the date hereof.

ARTICLE 9.

TERMINATION

The guarantees made hereunder (i) shall terminate when all Obligations have been
finally and indefeasibly paid in full or otherwise converted pursuant to the
terms of the Notes and (ii) shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of any such Obligation
is rescinded or must otherwise be restored by any Purchaser or any Guarantor
upon the bankruptcy or reorganization of the Company or any Guarantor or
otherwise.

ARTICLE 10.

BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS

Whenever in this Guarantee Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of any
Guarantor that are contained in this Guarantee Agreement shall bind and inure to
the benefit of each party hereto and its successors and assigns. This Guarantee
Agreement shall be deemed to have been automatically assigned to, and for the
benefit of, the assignee of any Note upon transfer of such a Note, without
further action or consent of the other parties. This Guarantee Agreement shall
become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to the Purchasers and a
counterpart hereof shall have been executed on behalf of the Purchasers, and
thereafter shall be binding upon such Guarantor and the Purchasers and their
respective successors and assigns, and shall inure to the benefit of such
Guarantor and the Purchasers, and their respective successors and assigns,
except that no Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted

 

5



--------------------------------------------------------------------------------

assignment shall be void), except as expressly contemplated by this Guarantee
Agreement or the other Transaction Documents. This Guarantee Agreement shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder. Each Guarantor shall cause any
successor or assign of such Guarantor to assume this Guarantee Agreement in the
manner provided above.

ARTICLE 11.

WAIVERS; AMENDMENTS

Section 11.1 No Waiver

No failure or delay of the Purchasers in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Purchasers hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Guarantee Agreement or any other Transaction Document or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by Section 11.2, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.

Section 11.2 Amendments, etc.

Neither this Guarantee Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into by, between or
among each Purchaser and the Guarantor or Guarantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
therefor in accordance with Section 6.5 of the Purchase Agreement.

ARTICLE 12.

NOTICES

All communications and notices hereunder shall be in writing and given as
provided in Section 6.4 of the Purchase Agreement. All communications and
notices hereunder to the Purchasers or the Company shall be given to it at its
address for notices set forth in such Section, and all communications and
notices hereunder to any Guarantor shall be given to it c/o the Company at such
address.

 

6



--------------------------------------------------------------------------------

ARTICLE 13.

SURVIVAL OF AGREEMENT; SEVERABILITY

Section 13.1 Survival of Agreement

All covenants, agreements, representations and warranties made by the Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Guarantee Agreement or any other Transaction
Document shall be considered to have been relied upon by the Purchasers and
shall survive the execution and delivery of any Transaction Document, regardless
of any investigation made by the Purchasers or on their behalf, and shall
continue in full force and effect until this Guarantee Agreement is terminated
and no longer effective, pursuant to the terms of Article 9 herein.

Section 13.2 Severability

In the event any one or more of the provisions contained in this Guarantee
Agreement or in any other Transaction Document should be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

ARTICLE 14.

ADDITIONAL GUARANTORS

Upon execution and delivery after the date hereof by the Purchasers and a
Subsidiary of an instrument in the form of Exhibit A, such Subsidiary shall
become a Guarantor hereunder with the same force and effect as if originally
named as a Guarantor herein. The execution and delivery of any such instrument
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Guarantee
Agreement.

ARTICLE 15.

RIGHT OF SETOFF

If an Event of Default shall have occurred and be continuing, each Purchaser is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Purchaser to or for the credit or the
account of any Guarantor against any or all the obligations of such Guarantor
now or hereafter existing under this Guarantee Agreement and the other
Transaction Documents held by such Purchaser, irrespective of whether or not
such Purchaser shall have made any demand under this

 

7



--------------------------------------------------------------------------------

Guarantee Agreement or any other Transaction Document and although such
obligations may be unmatured. The rights of each Purchaser under this Article
are in addition to other rights and remedies (including other rights of setoff)
which such Purchaser may have.

ARTICLE 16.

GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL

Section 16.1 GOVERNING LAW

THIS GUARANTEE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

Section 16.2 Consent to Jurisdiction

Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guarantee Agreement or the other Transaction
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guarantee Agreement shall
affect any right that the Purchasers may otherwise have to bring any action or
proceeding relating to this Guarantee Agreement or the other Transaction
Documents against any Guarantor, or any of its property, or in the courts of any
jurisdiction.

Section 16.3 Waiver of Objection to Venue

Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guarantee Agreement or the other Transaction
Documents in any court referred to in Section 16.2. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

Section 16.4 Consent to Service of Process

Each party to this Guarantee Agreement irrevocably consents to service of
process in the manner provided for notices in Article 12. Nothing in this
Guarantee Agreement will affect the right of any party to this Guarantee
Agreement to serve process in any other manner permitted by law.

 

8



--------------------------------------------------------------------------------

Section 16.5 WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION,
PROCEEDING OR COUNTERCLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTEE AGREEMENT OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE
DELIVERED IN CONNECTION HEREWITH, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT A JURY. EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTEE AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

ARTICLE 17.

MISCELLANEOUS

Section 17.1 Headings

Article and Section headings used herein are for convenience of reference only,
are not part of this Guarantee Agreement and shall not affect the construction
of, or be taken into consideration in interpreting, this Guarantee Agreement.

Section 17.2 Counterparts

This Guarantee Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
contract (subject to Article 10), and shall become effective as provided in
Article 10. Delivery of an executed counterpart of this Guarantee Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Guarantee Agreement.

Section 17.3 Resolution of Drafting Ambiguities.

The Company and each Guarantor acknowledges and agrees that it was represented
by counsel in connection with the execution and delivery of this Guarantee
Agreement, that it and its counsel reviewed and participated in the preparation
and negotiation thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

SYNOVA HEALTHCARE GROUP, INC.

GUARANTEE AGREEMENT

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.

 

SYNOVA HEALTHCARE GROUP, INC. By:       

Name:

Title:

SYNOVA HEALTHCARE, INC. By:       

Name:

Title:

SYNOVA PRE-NATAL HEALTHCARE, INC. By:       

Name:

Title:



--------------------------------------------------------------------------------

SYNOVA HEALTHCARE GROUP, INC.

GUARANTEE AGREEMENT

AGREED AND ACCEPTED:

 

PURCHASERS: By:      Name:      Title:     



--------------------------------------------------------------------------------

EXHIBIT A

TO GUARANTEE AGREEMENT

FORM OF SUPPLEMENT

SUPPLEMENT NO.         , dated as of                         , to the GUARANTEE
AGREEMENT (as amended, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”), dated as of January 12, 2007, made by Synova Healthcare
Group, Inc., a Nevada corporation (the “Company”), Synova Healthcare, Inc., a
Delaware corporation (“Synova Healthcare”), and Synova Pre-Natal Healthcare,
Inc., a Delaware corporation (“Synova Pre-Natal” and together with Synova
Healthcare, the “Guarantors”, and each individually, a “Guarantor”), to the
purchasers signatory hereto (each purchaser including their respective
successors, endorsees, transferees and assigns, a “Purchaser”, and collectively,
the “Purchasers”).

Reference is made to the Purchase Agreement, dated as of January 12, 2007, among
the Company, the Guarantors and the Purchasers (as amended, supplemented or
otherwise modified from time to time, the “Purchase Agreement”). Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Guarantee Agreement.

The Guarantors have entered into the Guarantee Agreement in order to induce the
Purchasers to purchase certain securities of the Company. Article 14 of the
Guarantee Agreement provides that additional Subsidiaries may become Guarantors
under the Guarantee Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Guarantee
Agreement to become a Guarantor under the Guarantee Agreement as consideration
for securities previously purchased.

Accordingly, the Purchasers and the New Guarantor agree as follows:

1. In accordance with Article 14 of the Guarantee Agreement, the New Guarantor
by its signature below becomes a Guarantor under the Guarantee Agreement with
the same force and effect as if originally named therein as a Guarantor, and the
New Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Guarantor” in the Guarantee Agreement shall be deemed to include the New
Guarantor. The Guarantee Agreement is hereby incorporated herein by reference.

2. The New Guarantor represents and warrants to the Purchasers that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditor’s rights
generally.

3. This Supplement may be executed in counterparts (and by each party hereto on
a different counterpart), each of which shall constitute an original, but both
of which, when taken together, shall constitute but one contract. This
Supplement shall become effective when the Purchasers shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of the New Guarantor and the Purchasers. Delivery of an executed counterpart of
this Supplement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Supplement.



--------------------------------------------------------------------------------

4. Except as expressly supplemented hereby, the Guarantee Agreement shall remain
in full force and effect.

5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

6. In the event any one or more of the provisions contained in this Supplement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and in
the Guarantee Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

7. All communications and notices hereunder shall be in writing and given as
provided in Article 12 of the Guarantee Agreement. All communications and
notices hereunder to the New Guarantor shall be given to it at the address set
forth under its signature below, with a copy to the Company.

8. The New Guarantor agrees to reimburse the Purchasers for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the Purchasers.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Purchasers have duly executed this
Supplement No.          to the Guarantee Agreement as of the day and year first
above written.

 

[NAME OF NEW GUARANTOR] By:      Name:      Title:     

Contact information:                         Fax:   (            )          -
         Attention:     

 

AGREED AND ACCEPTED: PURCHASERS By:      Name:      Title:     